Mr. Justice Paxson
delivered the opinion of the court,
The question how far a lunatic shall be held liable upon his contracts is not free from difficulty. A man may be mad without 'showing it. And he may show it and yet drive a thrifty bargain. A lunatic has been held liable for necessaries: La Rue v. Grilkyson, 4 Barr 375; Baxter v. Portsmouth, 2 C. & P. 178. In Beals v. See, 10 Barr 56, it was held that an executed contract for the purchase of goods could not be avoided by proof of insanity at the time of the purchase, unless the vendor had been guilty of fraud, or had knowledge of his mental condition. In Lancaster County National Bank against Moore, the present plaintiff in error was held upon his promissory note discounted by the bank without knowledge of his insanity. It is a just rule that when a lunatic obtains the property of another person, who in good faith deals with him in ignorance of his lunacy, he shall not keep both the property and the price. But there must be a limit to the civil responsibility of persons of unsound mind, otherwise their property would be at the mercy of unscrupulous and designing men.
The defendant below was sued upon his promissory note in favor of David L. Witmyer, and by him endorsed to the plaintiff. The latter claimed to be a holder for value, and stated when on the *201witness stand that he gave $477.09 for it. The plaintiff was then asked certain questions upon cross-examination as to his knowledge of the consideration, which upon objection were ruled out by the court, and form the subject of the first and. second specifications of error. The objection that the questions referred to were not proper cross-examination, was not well taken. The plaintiff had taken the stand to prove that he was a bona fide holder, upon notice by the defendant’s counsel to prove the consideration paid for the note. It certainly affected the bona fides of his holding if he knew the note had been obtained from Moore upon a worthless consideration, and in this view the questions referred to in the first and second specifications, ought to have been allowed. The defendant, after offering in evidence the record of the inquisition of lunacy in the case of George H. Moore, the finding of which covered the time at which the note in suit was given, made the offer of evidence contained in the third specification. The offer was substantially to prove, 1st, That Moore received no consideration for the note ; 2d, That the note was given pending the proceedings in lunacy; and 3d, That the plaintiff had admitted in conversation that Moore had not received value. We think this offer, as a whole, ought to have been received. The rejection of the second branch was not material, as the record of the inquisition already in evidence showed that the proceedings were commenced at a date anterior to the note. But the remaining matters embraced in the offer were material. They went to the consideration of the note and to the plaintiff’s knowledge of it. I know of no case in which it has been held that a> lunatic, when sued upon his contract may not show want of consideration. The most that has been decided is, that when a man deals fairly with a lunatic, and without knowledge of his lunacy, he is entitled to recover the value of what he honestly parted with. It was held, however, by the learned judge of the court below, that as this was commercial paper, and the plaintiff a holder for value-, the consideration could not be inquired into. It is doubtful if this rule, even if applicable to the facts of this case, would exclude the evidence referred to, as said evidence tends to show plaintiff’s know- ( ledge of the want of consideration. But we are not called upon to decide this question as we place our ruling upon the broad ground that the principle of commercial law above referred to, does notl apply to the case of commercial paper made by madmen. If it* did we would soon have before us this state of things : It is well known that there are a large number of lunatics under restraint in this state who are possessed of large estates. It would be easy for a designing knave to obtain the paper of such person for a large amount. The making of it might even be a source of delight to the unfortunate lunatic. If such paper can be protected in the hands of a holder who has paid value, however trifling, this help less class would have little protection. A principle that renders ■ *202such results possible must be essentially and radically wrong; we believe that none such exists. On the contrary the true rule appli-, cable to such cases is, that while the purchaser of a promissory note is not bound to inquire into its consideration, he is affected by the status of the maker — as in the case of a married woman or a minor. In neither of these cases can he recover against the .maker. In the case of a lunatic, however, he may recover, provided he had nc knowledge of the lunacy, and the note was obtained without frauc and upon a proper consideration. But the lunatic or his committee may defend upon either of these grounds. This rule affords reasonable protection to the estates' of lunatics, and causes no serious injury to commercial interests, as it is believed the amount of such paper that can be floated in the face of such a rule will be inconsiderable.
In the view we take of this case the fact that the lunatic has been so found by inquisition is not very important. Such finding is at most but prima facie evidence of what it asserts, and may always be ‘rebutted by strangers to the proceeding, and I doubt the application of the doctrine of lis pendens to such cases. A lis fen-dens is undoubtedly constructive notice in questions of title and property, but that it should be so as to a man’s mental condition is very much to be doubted. But we do 'not decide this point, not regarding it as essential.
There is nothing in the foregoing inconsistent with what was decided in the Bank v. Moore, svpra. The questions now ruled were not raised in that case.
The defendant’s second point (fifth assignment), presents the principle I have just discussed. If the facts were as assumed in said point, its conclusions of law should have been affirmed.
Judgment, reversed and a venire facias de novo awarded.